Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 10, line 28 of the specification “to” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the stray magnetic field" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14, 15 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2017/0222577).
Anderson et al. show a conveyor system having a drive machine 70, a conveyor control unit 45 which controls the operation of the conveyor device, a sensor array which includes sensors 54, 56 and 80 mounted to the drive machine and adapted to measure different properties of the drive machine (see paragraph [0037] and [0038]), a processing unit 50 associated with the drive machine wherein the processing unit is connected to the sensor array and obtains and processes measurement data from the sensor array so as to determine by the processing unit at least one operational parameter of the drive machine from the measurement data obtained and there is a communication channel as best shown in Figure 2 between the conveyor control unit and the processing unit 50.
Re claim 2, there is a controller 73 which receives a data message from the processor 50 about the operation of the drive machine.
Re claim 3, non-optimal operation is detected by the sensor array.
Re claim 4, as per claim 2 rejection.
Re claim 5, processing unit 50 generates condition information of the drive machine 70 based on measurement data which is obtained through the sensors.
Re claim 6, unit 50 sends information on to controller 73.
Re claim 7, see Figure 4 and paragraph [0040] regarding using an encoder 80 for sensing a position of a rotating axis.
Re claim 8, the processing unit sends a data message about the power or load weight of the conveyor device.
Re claim 14, disclosed is a brake 60.

Re claim 20, proximity sensors are used.
Re claim 21, an elevator system is disclosed.
Allowable Subject Matter
Claims 9, 10, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/03/2022